Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald Stanton Shealey appeals the district court’s order denying his motion for return of property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Shealey, No. 5:08-cr-00282-F-2, 2010 WL 2813372 (E.D.N.C. July 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.